The majority decides that the plaintiffs claim is moot and, therefore, dismisses the case without determining whether social security benefits payable to a claimant’s children may properly be included in calculating that claimant’s income eligibility for general assistance benefits under General Statutes (Rev. to 1993) § 17-273. Because I believe that the case qualifies under this *389state’s version of the “capable of repetition, yet evading review” exception to the mootness doctrine, I conclude that the plaintiff’s case should not be dismissed on the basis of mootness. Accordingly, I respectfully dissent.
I must first emphasize that I concur with most of the majority’s reasoning and analysis. I agree that the plaintiff’s case is moot due to her receipt of supplemental security income (SSI) benefits that were retroactive to a point in time that predated her general assistance applications. I also agree that the application of the “capable of repetition, yet evading review” exception to the mootness doctrine in our prior case law has not always been particularly clear and that this case presents a good opportunity for clarification. I also concur that the court should take into account three factors in determining whether a moot case qualifies for review under the “capable of repetition, yet evading review” exception. I disagree with the majority, however, that our “capable of repetition, yet evading review” jurisprudence requires a case to satisfy all three factors. Instead, I believe that a moot case qualifies for this exception if consideration of the three factors strongly balances in favor of review. Moreover, I believe that the majority’s statement of the first element is overly restrictive. Because I believe that the plaintiff’s case satisfies this exception, I would reach the merits of the case.
I
In cases involving the “capable of repetition, yet evading review” exception to the mootness doctrine we consistently have avoided the use of a rigid test such as that now employed by the majority. Instead, we have utilized a more flexible approach that balances the three factors. In Goodson v. State, 228 Conn. 106, 115, 635 A.2d 285 (1993), we stated that “[n]o one factor is con*390trolling, nor must all of the above factors be present. To decide the applicability of the exception, we must instead review the circumstances of each case.”1 Similarly, we recognized in In re Romance M., 229 Conn. 345; 358, 641 A.2d 123 (1994), that “[t]he availability of the [‘capable of repetition, yet evading review’] exception depends upon all the relevant circumstances of each case.” In fact, in Delevieleuse v. Manson, 184 Conn. 434, 437 n.2, 439 A.2d 1055 (1981), we expressly noted our disapproval of an earlier case2 that had failed to “discuss the extent to which the public importance of a question compensates for the reduced weight of other factors that militate against the mootness of the question.”
Furthermore, although the majority cites to some cases to state that “[m]ost cases in which review has been undertaken despite a claim of mootness implicitly recognize the existence of functionally insurmountable time constraints,” this citation of cases ignores other instances in which this court has undertaken review based on a balancing of all the relevant factors. In Delevieleuse v. Manson, supra, 184 Conn. 437 and n.2, this court determined that it could review the moot claim because the case satisfied the “capable of repetition, yet evading review” exception to mootness. It is significant that the Delevieleuse court reached this conclusion despite the faet that the nature of the plaintiff’s claim involved no “functionally insurmountable time constraints.” Indeed, Delevieleuse illustrates that *391a moot claim is reviewable under this exception if the public importance of its issues and other factors in favor of its review outweigh the fact that there technically is not, as stated by the majority, “a strong likelihood that the substantial majority of cases raising a question about its validity will become moot before appellate litigation can be concluded.”
The petitioner in Delevieleuse was an inmate who was serving a thirty month sentence in a state correctional facility for his conviction of seven larceny counts. The petitioner had pleaded guilty to all seven counts and had received a six month sentence on each count. The court had ordered that the first five sentences run consecutively to one another and that the other two sentences run concurrently with the first five. Thus, the total effective sentence was thirty months. Id., 435.
The petitioner had spent fifty-six days in presentence custody under a mittimus containing one docket number, and the respondent, the commissioner of correction, had credited him with fifty-six days of credit pursuant to General Statutes § 18-97.3 Believing that he was entitled to fifty-six days of credit for each of his five consecutive sentences, he applied for a writ of habeas corpus. The habeas court interpreted the statute as forbidding any multiple credit and rendered judgment for the respondent. Thereafter, the petitioner appealed to this court. Before this court issued its decision in the case, however, the petitioner had already finished serving his sentence. Consequently, the petitioner’s case was moot and we had to determine whether it satisfied the “capable of repetition, yet evading review” exception to the mootness doctrine.
*392In concluding that the case satisfied the exception, we stated: “In Liistro v. Robinson, 170 Conn. 116, 365 A.2d 109 (1976), and Taylor v. Robinson, 171 Conn. 691, 372 A.2d 102 (1976), we reached the merits of claims that inmates were entitled to bail pending the outcome of parole proceedings and that the Uniform Administrative Procedure Act (UAPA); General Statutes §§ 4-166 through 4-189; applied to parole release hearings, even though the plaintiffs had been granted parole before we considered the appeals. Those cases could afford practical relief because the issues involved (1) were capable of repetition, yet evading review; (2) affected an ongoing program of the state’s penal system; and (3) could very well affect the plaintiffs should they be convicted in the future. Taylor v. Robinson, supra, 694-95. We also noted that (4) the public importance of the questions made it desirable to decide the points. Id., 694, citing Winnick v. Reilly, 100 Conn. 291, 296, 123 A. 440 (1924). Those four considerations control the present appeal.” Delevieleuse v. Manson, supra, 184 Conn. 437.
It is clear that the petitioner’s claim in Delevieleuse was not “of inherently limited duration” as formulated by the majority in this case. Although we recognized that “the issue . . . affects approximately 200 inmates”; id., 436; and thus was capable of repetition, there was nothing to indicate that such a claim would “evade review” in future cases. Nothing in that opinion indicates that all of the other “approximately 200 inmates” affected by the decision, had they filed similar applications for writs of habeas corpus, also would have finished serving their sentences before completing the appellate process. Rather, because there likely were, at the time of our decision in Delevieleuse, other prison inmates who had spent a number of days in pre-sentence custody and were serving, on the basis of a number of smaller consecutive sentences, total effec*393tive sentences in excess of the few years ordinarily necessary to litigate an appeal fully, there was not a “strong likelihood that the substantial majority” of other such claims would evade review in the future.
Furthermore, our reliance in Delevieleuse on Taylor v. Robinson, supra, 171 Conn. 691, is instructive because that case also involved a claim that was not likely to evade review in future cases. In that case, a prison inmate who had been denied parole at least four times challenged the legality of the prison’s parole proceedings under the UAPA. Id., 692. The inmate finally had been paroled by the time we heard his appeal, and we recognized that his case was therefore moot. Id., 694. Nevertheless, we decided to consider the merits of his claim. Id., 695. In doing so, we expressly noted the “considerable public interest” involved, including the fact that the parole board at that time conducted 1700 parole hearings each year. Id. Again, however, there is no indication in that decision that we ever considered whether it is more likely than not that, whenever a prison inmate challenges parole proceedings, he invariably will have been paroled by the time his appeal is heard by this court. Indeed, it seems likely that this claim was capable of being brought by other aggrieved inmates who were serving lengthy sentences and who, therefore, could have litigated the issue fully without it becoming moot.
These cases demonstrate that the majority misinterprets the “capable of repetition, yet evading review” exception to the mootness doctrine. This court decided Delevieleuse and Taylor on their merits, even though it must have been clear that such claims undoubtedly would not evade review in the future. Thus, Delevie-leuse and Taylor unquestionably demonstrate that certain moot claims involve issues of such importance that they deserve immediate review. In other words, these cases reflect that certain moot claims involve issues, *394like criminal sentencing and parole procedures, that are of such widespread application and profound importance that they are reviewable on the basis of this exception, even though future litigants eventually may be able to bring similar claims.
The majority’s decision to disregard our prior balancing test is troubling, especially when one considers the practical implications of that decision. It is clear that, under the new approach, the court would not be able to decide a claim like that at issue in Delevieleuse or Taylor. Indeed, we would have no choice but to ignore a claim, as in Delevieleuse, the outcome of which would immediately affect 200 other similarly situated inmates. Similarly, we would have no choice but to ignore a claim, as in Taylor, that the parole board, which conducted some 1700 parole release hearings each year, was operating illegally. This would be the result no matter how great the public importance of the case, no matter how fervent the advocacy and no matter how late in the appellate process the case became moot. As was the case for the hundreds of inmates who were immediately affected by our decisions in these cases, the prospect that some future litigant may complete the appeal does not “significantly reduce” the urgency of deciding the pending case for the others who will be immediately impacted by the ruling.
II
This court’s approach in Delevieleuse also indicates that the first element of the majority’s test, that the claim must be subject to inherently limited time constraints such that “there is a strong likelihood that the substantial majority of cases raising a question about its validity will become moot before appellate litigation can be concluded,” is much more narrow than previously utilized by this court. Indeed, this court’s approach in Delevieleuse demonstrates that the oft-*395quoted “capable of repetition, yet evading review” element requires only that the claim be capable of repetition, yet evading meaningful review.
In Delevieleuse, the decision’s focus on the approximately 200 inmates who were affected by the claim shows that this court did not require the claim to have avoided review in the substantial majority of future cases. Instead, we implicitly recognized that, although some future petitioners would likely be able to bring similar claims that would not become moot, certainly a significant number of such inmates would unnecessarily be subjected to prison were we to postpone our decision. Consequently, our decision in Delevieleuse recognized that, although these inmates would complete appellate litigation, the outcome of the litigation would be ineffective if they were to be released from prison only after serving an excessive number of days.
Additionally, this court’s formulation of the first element in Delevieleuse also factored in a concern for other inmates whose claims would become moot, but only after such inmates had first served illegally lengthy prison sentences. Because these inmates could be eligible for release immediately upon or soon after the issuance of the decision, we reviewed the claim even though some other inmates could have completed the appellate process at a later date. Put differently, because there were individuals who could benefit from the decision and receive immediate release from incarceration, we did not blindly ignore their predicament merely because other inmates would eventually be able to complete the appellate process.
This concept of meaningful review informs the present case. The plaintiff’s claim satisfies the first element not because a substantial majority of similar such claims will become moot before the completion of appellate litigation, but because future such litigants will be *396denied an effective outcome. There surely are many potential litigants who currently could bring a claim similar to that of the plaintiff and complete the appellate process prior to the claim becoming moot. The reality of appellate litigation, however, is that it takes several months from the time an appeal is filed for it to be decided. For the indigent person who has been denied general assistance benefits, that period could represent a lifetime. The term “indigent person” itself makes clear that these persons have no alternative sources of income to which to turn to preserve themselves during the course of appellate litigation. Consequently, even if we assume that such litigants will be entitled to general assistance benefits retroactive to the filing of their original applications, these individuals will have been denied the assistance during the period of time in which they needed it the most. These ultimately successful litigants will first have to endure prolonged and possibly life-threatening periods of deprivation, and their “victory” will come at a quite high and needless cost.
Ill
Despite the clear intent of these cases, the majority now concludes that a claim, regardless of its public importance and potential for sweeping impact, will fail to meet the “capable of repetition, yet evading review” exception merely because it is likely that some future litigant will be able to bring the same claim. To be sure, a moot claim should not be reviewed under this exception if there is not a minimum assurance that the parties have “hotly litigated” the case. Moreover, there is little reason to apply the exception to consider the merits of a claim that is unlikely to arise again or that does not involve an ongoing government program. See, e.g., Sobocinski v. Freedom of Information Commission, 213 Conn. 126,135-36, 566 A.2d 703 (1989). When the weighing of all these factors demonstrates that the claim is worthy of review, however, it is mis*397guided to deny such review merely because another party may eventually bring a similar claim.
In this case, the weighing of all the relevant factors indicates that the plaintiffs claim is reviewable under the “capable of repetition, yet evading review” exception to the mootness doctrine. As stated previously, the plaintiff satisfies the first element because the claim likely will avoid meaningful review in future cases. Additionally, the combined magnitude of the other two factors compensates for any “reduced weight” of the first factor. See Delevieleuse v. Manson, supra, 184 Conn. 437 n.2.
The second element strongly weighs in favor of review because this claim involves an ongoing government program that involves thousands of individuals. Of those individuals who are denied benefits under the general assistance program, surely many, like the plaintiff, are denied them solely because of the SSI benefits received by their dependent children. Thus, the present case likely will repeat in the future.4 Further, as the majority concedes, “the plaintiff certainly would qualify as a surrogate for other general assistance recipients.”
Likewise, the third element strongly weighs in favor of review. As stated above, the general assistance program involves thousands of people in this state. Many individuals are able to procure the basic necessities of life from such benefits. Other persons are disqualified from this program, however, because, like the plain*398tiff in this case, their children receive SSI benefits from the federal government. Thus, this case involves a public concern of the highest order: the ability of individuals to receive the most rudimentary levels of assistance. Accordingly, I would reach the merits of this appeal.

 Although we also stated that “[t]he time dimension that the name of the exception implies is necessary but not itself sufficient to invoke our appellate jurisdiction”; Goodson v. State, supra, 228 Conn. 115; this was merely dictum because we found that the issue involved, whether a trial court may reinstate a discharged state employee pending the operation of a contractual grievance procedure, would evade review in the future due to the limited duration of such reinstatements.


 Connecticut Foundry Co. v. International Ladies Garment Workers Union, 177 Conn. 17, 411 A.2d 1 (1979).


 General Statutes § 18-97 provides in relevant part: “Any person receiving ... a sentence to a correctional institution or a community correctional center . . . shall receive credit towards . . . any portion of such sentence as to which execution is not suspended for any days spent in custody under a mittimus as a result of any court proceeding for the offense or acts for which such . . . sentence is imposed . . . .”


 Indeed, both parties urge us to decide the issue. The state, in advising this court that the case had become moot, wrote that the “Department of Social Services recognizes the importance of this case, and the fact that it is easily capable of repetition. Especially due to the breadth of the trial court’s ruling, the Department would like to proceed to a consideration of the merits of this appeal.” The legal aid organization representing the plaintiff, Connecticut Legal Services, Inc., similarly agreed during oral argument that the issues presented by the appeal were important and should be decided by this court.